Citation Nr: 1647779	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gout of the bilateral ankles. 

2.  Entitlement to service connection for gout of the bilateral knees.

3.  Entitlement to service connection for a left knee condition, other than gout, to include patellar tendinitis, patella femoral syndrome, chondromalacia of patella, suprapateller bursitis, and recurrent knee sprains, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this case for additional development in April 2012, June 2014, and December 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.  

As noted in the Introduction, in December 2015, the Board remanded the issues on appeal in order to obtain etiology opinions.  The Board specifically directed an examiner to provide an opinion regarding whether any currently diagnosed left knee condition, other than gout, was caused or aggravated by the Veteran's service-connected residuals of left and right Achilles tendon rupture and repair.  Regarding gout, the Board directed an examiner to render an opinion regarding whether any gout diagnosed on examination or during the pendency of the claim was caused by or aggravated by the Veteran's service-connected bilateral ankle and/or right knee disabilities.  The Board also directed the examiner to opine as to whether gout first manifested within one year of the Veteran's service discharge in January 2004.

The Veteran was afforded a VA examination in February 2016.  After examining the Veteran and reviewing the claims file, the examiner opined that gout of the bilateral knees and ankles was less likely as not related to service.  The examiner also opined that a left knee condition, other than gout, was less likely as not related to service.  Regarding secondary service connection, the examiner opined that a left knee condition, other than gout, was not caused or aggravated by the Veteran's service-connected left ankle condition.  The examiner also opined that a left ankle gout condition was not aggravated by the Veteran's service-connected bilateral ankle and/or right knee disabilities.  However, the examiner did not offer an opinion regarding (1) whether a left knee condition, other than gout, was caused or aggravated by the Veteran's service-connected right ankle condition; (2) whether bilateral knee gout was caused by the Veteran's service-connected bilateral ankle and/or right knee disabilities; (3) whether bilateral ankle gout was caused by the Veteran's service-connected bilateral ankle and/or right knee disabilities; (4) whether right ankle gout was aggravated by the Veteran's service-connected bilateral ankle and/or right knee disabilities.  Nor did the examiner opine as to whether gout manifested itself to a compensable degree in the first post-service year.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that the directives of the December 2015 remand were not substantially complied with, thereby necessitating another remand for addendum opinions.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA and private treatment, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from June 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, return the claims file to the February 2016 VA examiner for an addendum opinion as to the likely etiology of the Veteran's left knee conditions, other than gout, and gout of the bilateral ankles and knees.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner should address the following:

Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left knee condition, other than gout, to include patellar tendinitis, patella femoral syndrome, chondromalacia of patella, suprapateller bursitis, and recurrent knee sprains was (1) caused by or (2) aggravated by the Veteran's service-connected residuals of right Achilles tendon rupture and repair.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's left knee condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that bilateral ankle and/or bilateral knee gout first manifested within one year of the Veteran's service discharge in January 2004 and, if so, describe the manifestations.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that gout of the bilateral knees was (1) caused by or (2) aggravated by the Veteran's service-connected bilateral ankle and/or right knee disabilities.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's gout absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that gout of the bilateral ankles was (1) caused by or (2) aggravated by the Veteran's service-connected bilateral ankle and/or right knee disabilities.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's gout absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for knee and ankle injuries, post-service private and VA treatment records documents treatment for knee and ankle conditions, and the Veteran's statements regarding knee and ankle pain in service and since discharge.
		
	Complete, clearly-stated rationale for the conclusions reached must be provided.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




